[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff, David E. Zywno, commenced an action against the defendant, Helen Ciampi, by a complaint dated April 14, 1994. The defendant filed a three count counterclaim dated May 18, 1994. The first count of the counterclaim is for "harassment," the second count is for the "intentional infliction of emotional distress," and the third count is for "use and occupancy payments." In the counterclaim, the defendant sought damages and such other relief that the court deems appropriate relative to all counts. As to the first count of the counterclaim, the defendant also seeks restraining orders relative to the plaintiff's conduct. The plaintiff filed a motion to strike the first and third counts of the defendant's counterclaim. The plaintiff relies on Connecticut Practice Book Section 152(1) and (4) which read as follows:
         Whenever any party wishes to contest (1) the legal sufficiency of the allegations of any complaint, counterclaim, cross claim, or any one or more counts thereof, to state a claim upon which relief can be granted;
         (4) the joining of two or more causes of action which cannot properly be united in one complaint, whether the same be stated in one or more counts; . . . . that party may do so by filing a motion to strike the contested pleading or part thereof.
The plaintiff also cites Connecticut General Statutes 46b-15,46b-38a(2) in his motion to strike the first count, and Connecticut General Statutes 47a-68(h) and 47-a-70(a) relative to his motion to strike the third count.
The defendant, in her memorandum filed in support of the objection to the plaintiff's motion to strike, states that she will withdraw the claim for money damages relative to the first count of the counterclaim. The court assumes this will be done CT Page 10669 immediately.
Since this court has both legal and equitable powers, the court hereby denies the plaintiff's motion to strike the first and third counts of the defendant's counterclaim.
/s/ William J. Sullivan, J. WILLIAM J. SULLIVAN